Opinion of the Court.

Ramón Falcón Esq., on the 5th instant filed a petition in this court praying that a writ of habeas corpus issue in favor of Prisco Rodríguez, who is confined in the jail of this City under a judgment of conviction rendered by the District Court of Arecibo, in a case prosecuted against him for violation' of the election law.
On the same day an order was issued to the warden of the jail of this City, and the hearing on the return of the writ of habeas corpus was had, the Fiscal and counsel for defendant being present argued the case.
.There being no provision authorizing supplementary or *569additional imprisonment for failure to pay costs, when the principal penalty is imprisonment, as happens in the present instance, and the case proceeds from a district court, the term of imprisonment now being served by Prisco Rodríguez is illegal.
It is hereby ordered and decreed that the said Prisco Rodríguez be released, and accordingly the warden of the jail of San Juan is ordered immediately to discharge him, no costs being imposed.
Messrs. Chief Justice Quiñones and Associate Justices Hernández, Figueras and Sulzbacher, concurring.